Citation Nr: 0408996	
Decision Date: 04/07/04    Archive Date: 04/16/04	

DOCKET NO.  02-12 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a bilateral eye 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from May 1950 to May 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the VARO in St. 
Louis, Missouri.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained to the extent 
possible.

2.  Any eye problems the veteran had during service were 
acute and transitory in nature and resolved without 
residuals.

3.  Any current eye disability has not been shown by the 
competent evidence to be related to service by way of 
incurrence or aggravation.  


CONCLUSION OF LAW

The veteran does not have a bilateral eye disorder that was 
incurred in or aggravated by his active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.326 (2003).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, including obtaining medical 
examinations or opinions if necessary.  VA is not required to 
provide assistance to a claimant, however, if there is no 
reasonable possibility that such assistance would aid in 
substantiating a claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative of any 
information, and any medical or lay evidence, that was not 
previously provided to VA, and is necessary to substantiate 
the claim.  As part of that notice, VA is to specifically 
inform the claimant and the claimant's representative of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The United States Court of 
Appeals for Veterans Claims (Court) has emphasized VA's duty 
to inform the claimant as to what evidence is needed and who 
is to obtain it.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim for service connection for a bilateral eye disorder.  
The veteran's claims file contains medical records from 
service, private, and VA sources.  The June 2002 statement of 
the case and the November 2002 supplemental statement of the 
case have provided the veteran with the notice required by 
the new law and regulations.  The statement of the case 
provided the veteran with the regulation pertaining to 
assistance in developing a claim.  Based on the notice 
provided to the veteran, the Board concludes that VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.

The Board also finds that reasonable efforts have been made 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating the claim.  In a July 2002 communication and 
again in a January 2003 statement, the veteran indicated he 
had no new evidence to present.  The Board notes that the 
veteran was accorded a comprehensive eye examination by VA in 
April 2001.  Accordingly, the Board finds there is sufficient 
evidence to decide the claim at this time.  The veteran was 
advised of the evidence needed and he has been provided ample 
opportunity to submit or identify additional evidence or 
argument in support of his claim.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during service, or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

A disorder may be also service connected if the evidence 
reveals that the veteran currently has a disorder that is 
chronic in nature, or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. 494-97 (1997).  Evidence that relates the 
current disorder to service must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is a required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the worse "chronic."  
38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet.App. 503, 505 (1992).

In order to prevail on the issue of service connection, there 
must be: medical evidence of a current disability; medical 
evidence or, in certain circumstances, lay evidence of 
inservice occurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an inservice injury 
or disease and the current disability.  Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 
12 Vet. App. 341, 346 (1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination on 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.  

In this case, the veteran and his representative essentially 
maintain that he has problems with his eyes stemming from his 
exposure to unsanitary conditions in the rice paddies of 
Korea when he served during the Korean Conflict.  

A review of the service medical records reveals that the 
veteran was seen on one occasion in October 1951 for acute, 
infectious conjunctivitis.  He was complaining of pain and 
discharge of the left eye.  It was indicated the duration had 
been about 10 days.  The present attack reportedly 
represented the third recurrence.  He was given medication.  
When he returned four days later, it was stated there had 
been remarkable improvement.  The left eye was described as 
"now clear."  He was discharged to duty and described as fit 
for same.  The remainder of the service medical records is 
without reference to any eye problems or disability.  
Separation examination in April 1954 revealed the eyes were 
normal.  Vision was also recorded as normal.  A reenlistment 
examination for the Marine Corps Reserves in October 1954 
also revealed the eyes were normal. 

The post service medical evidence reveals no indication of 
eye difficulties until a VA outpatient visit in October 1999.  
At that time the veteran gave a history of recurrent fungal 
infections of the eyes since service.  He reported that he 
went to a physician in the 1970's and was given eye drops 
that helped with the infections.  He stated he had not 
received any treatment the past 10 years or so and just lived 
with the problem.  He reported he had last been seen by his 
family doctor about 10 years previously.  Notation was made 
the doctor was now deceased.  He was referred to the eye 
clinic.

In a December 1999 communication to the veteran, a private 
physician informed him that blepharitis was a recurrent 
chronic infection.  The physician added that, "It is possible 
it first started while you were in the military."  There is 
no indication the physician had access to the veteran's 
service medical records.  

In a December 1999 communication, the veteran indicated that 
following service he went to a physician in Springfield, 
Missouri, for treatment for his infected eyes.  He stated 
that the physician's office was now closed, and he could not 
obtain medical records from the office.

Of record is a report of an eye clinic progress noted dated 
in February 2000.  The veteran complained of problems with 
near and distant vision.  Reference was also made to chronic 
blepharitis.  An assessment was made of dry eyes bilaterally 
and posterior blepharitis.  The veteran was instructed in 
daily lid hygiene.

The veteran was accorded an eye examination by VA in November 
2000.  He gave a history of blepharitis since 1981.  Current 
examination noted the presence of blepharitis bilaterally.  
Diagnoses were made of hyperopia, presbyopia, and posterior 
vitreous detachment.  

A VA optometrist reviewed the entire claims folder in April 
2001.  Reference was made to the service medical records, the 
statement from the private physician in 1999, and the 
February 2000 outpatient examination report.  

In May 2001 another physician indicated that the veteran's 
claims file, the service medical records, and the statement 
from the private physician were all reviewed.  It was the 
physician's decision that an opinion and diagnosis could be 
furnished without additional examination.  The physician 
noted that blepharitis is a very common medical condition and 
added that it is so common that it "is seen in the majority 
of those over 60 and is quite unusual in the young 
population."  He added that as a result it is "my medical 
opinion that [the veteran's] diagnosis of blepharitis is not 
related to or caused by" his military service.  

Based on a review of the entire evidence of record, the Board 
finds the opinion in May 2001 from the VA physician to be 
much more probative than that made by the veteran's private 
physician in 1999.  The private physician did not have 
available to him the veteran's service medical records.  
Also, he equivocated somewhat by stating that it was 
"possible" that the veteran's blepharitis first began while 
he was in the military.  The VA physician in May 2001 
considered the 1999 communication from the private physician.  
However, the examiner found, in essence, that the record did 
not support that possibility.

The Board assures the veteran it has considered the comment 
from the private physician, but finds the comment was based 
on history given by the veteran, a history that is not 
supported by the contemporaneous evidence of record.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held on a number of occasions that a medical opinion 
premised upon an unsubstantiated account of a claimant is of 
no probative value.  See, e.g., Swann v. Brown, 
5 Vet. App. 229, 233 (1993) (generally observing that a 
medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  The Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant.  While the Board may not ignore a medical opinion, 
it is free to discount the relevance of any physician's 
statement.  Sandin v. Derwinski, 2 Vet. App. 97 (1992).  In 
this particular case, the veteran's unsupported history 
lessens the value of the medical opinion rendered because the 
opinion was based solely on history given by the veteran.  

On the other hand, as noted above, the medical evidence 
against the claim consists of the review of the entire 
record, including the comment made in 1999, by a VA examiner 
who unequivocally concluded that blepharitis was not related 
to or caused by the veteran's military service.  

Accordingly, the Board concludes that the evidence fails to 
document that the veteran has a bilateral eye disorder that 
is attributable to his active service.  Therefore, the claim 
must be denied.


ORDER

Service connection for a bilateral eye disorder is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



